Title: The Commissioners to Jonathan Trumbull, 22 July 1778
From: First Joint Commission at Paris,Adams, John,Lee, Arthur,Franklin, Benjamin
To: Trumbull, Jonathan


     
      Sir
      Passi July 22. 1778
     
     We received your Excellencys Letter of May 29, by Captain Niles, with the Dispatches from Congress, which you had intrusted him, with, in good order. He had a short Passage of 22 days and brought Us the agreable News of the Ratification of the Treaties, and of their being universally pleasing to our Country. We shall order some Lead to be shipped on Board his Vessell, and have furnished him with the Money you mention, in ready Compliance with your Request. We are with great Esteem And Respect.
     
      F. L. A.
     
     